IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-438-CV



MICHAEL KOVATCH,


	APPELLANT

vs.



STEVEN G. GONZALES AND BEATRICE B. GONZALES,

	APPELLEES


 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL

DISTRICT


NO. 90-085-C277, HONORABLE JOHN CARTER, JUDGE

 


PER CURIAM

	This is a dismissal for want of prosecution.
	The trial court rendered judgment in the underlying cause on July 2, 1991.  A
motion for new trial was filed in the court below on July 29, 1991.  The record in the above cause
was due to be filed in this Court on October 30, 1991.  Tex. R. App. P. Ann. 54(a) (Pamph.
1992).  This Court granted appellant two motions for extension of time.  After granting
appellant's second motion for extension of time, the record was due to be filed in this Court no
later than March 16, 1992.  Tex. R. App. P. Ann. 54(c) (Pamph. 1992).  Appellant filed neither
the transcript or statement of facts nor a motion for extension of time showing a reasonable
explanation of the need for an extension.
	If the appellant fails to file either the transcript or the statement of facts within the
prescribed time, the appellate court may dismiss the appeal for want of prosecution.  Tex. R. App.
P. Ann. 54(a) (Pamph. 1992).  To date, appellant has filed neither a transcript nor a statement of
facts.
	Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P.
Ann. 54(a),(c) (Pamph. 1992); Veale v. Rose, 688 S.W.2d 600 (Tex. App. 1984, writ ref'd
n.r.e.).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed for Want of Prosecution
Filed:  April 15, 1992
[Do Not Publish]